Case 13-40583        Doc 52     Filed 04/04/19     Entered 04/04/19 15:12:24          Desc         Page 1
                                                  of 4




                           UNITED STATES BANKRUPTCY COURT
                            NORTHERN DISTRICT OF ILLINOIS
                                   EASTERN DIVISION

In re:                                                      Case No. 13-40583
         Darrin J Mitcheff
         Suzanne J Mitcheff
                   Debtor(s)


         CHAPTER 13 STANDING TRUSTEE’S FINAL REPORT AND ACCOUNT

       Glenn Stearns, chapter 13 trustee, submits the following Final Report and Account of the
administration of the estate pursuant to 11 U.S.C. § 1302(b)(1). The trustee declares as follows:


         1) The case was filed on 10/16/2013.

         2) The plan was confirmed on 12/13/2013.

         3) The plan was modified by order after confirmation pursuant to 11 U.S.C. § 1329 on
NA .

     4) The trustee filed action to remedy default by the debtor in performance under the plan
on NA .

         5) The case was completed on 10/26/2018.

         6) Number of months from filing to last payment: 60.

         7) Number of months case was pending: 66.

         8) Total value of assets abandoned by court order: $0.00.

         9) Total value of assets exempted: $48,500.00.

         10) Amount of unsecured claims discharged without payment: $19,967.69.

         11) All checks distributed by the trustee relating to this case have cleared the bank .




UST Form 101-13-FR-S (9/1/2009)
Case 13-40583      Doc 52    Filed 04/04/19        Entered 04/04/19 15:12:24                 Desc         Page 2
                                                  of 4



 Receipts:

        Total paid by or on behalf of the debtor              $35,259.88
        Less amount refunded to debtor                           $579.88

 NET RECEIPTS:                                                                                   $34,680.00


 Expenses of Administration:

     Attorney’s Fees Paid Through the Plan                                $2,579.40
     Court Costs                                                              $0.00
     Trustee Expenses & Compensation                                      $1,617.79
     Other                                                                    $0.00
 TOTAL EXPENSES OF ADMINISTRATION:                                                                 $4,197.19

 Attorney fees paid and disclosed by debtor:                $1,420.60


 Scheduled Creditors:
 Creditor                                      Claim         Claim            Claim        Principal      Int.
 Name                                Class   Scheduled      Asserted         Allowed         Paid         Paid
 ALTAIR OH XIII LLC              Unsecured            NA       1,412.41         1,412.41      1,276.86        0.00
 BECKET & LEE LLP                Unsecured         194.00        197.99           197.99        178.99        0.00
 BUREAUS INVESTMENT GROUP POR    Unsecured      1,368.00         952.92           952.92        861.47        0.00
 CAPITAL RECOVERY V LLC          Unsecured          70.00        127.98           127.98        115.70        0.00
 CITIBANK                        Unsecured            NA       6,902.18         6,902.18      6,239.79        0.00
 COMENITY BANK                   Unsecured         301.00        306.54           306.54        277.12        0.00
 COMENITY BANK                   Unsecured          72.00         74.20            74.20          67.08       0.00
 FEDERAL NATIONAL MORTGAGE AS    Secured             0.00          0.00             0.00           0.00       0.00
 FINGERHUT                       Unsecured         530.59        440.59           440.59        398.31        0.00
 HEALTH SERVICE SYSTEMS INC      Unsecured         362.00        361.87           361.87        327.14        0.00
 JP MORGAN CHASE BANK NA         Secured             0.00          0.00             0.00           0.00       0.00
 LVNV FUNDING                    Unsecured         288.00        338.74           338.74        306.23        0.00
 MASSEYS                         Unsecured         304.74        224.74           224.74        203.17        0.00
 MICHAEL R NAUGHTON              Unsecured          70.00      3,814.44         3,814.44      3,448.37        0.00
 MONROE & MAIN                   Unsecured      1,106.60       1,206.57         1,206.57      1,090.78        0.00
 MONTGOMERY WARD                 Unsecured      1,356.68       1,486.52         1,486.52      1,343.86        0.00
 MORRIS HOSPITAL                 Unsecured         428.00      2,307.70         2,307.70      2,086.23        0.00
 MUNICIPAL COLLECTIONS OF AMER   Unsecured         250.00        250.00           250.00        226.01        0.00
 PORTFOLIO RECOVERY ASSOC        Unsecured         795.00        785.03           785.03        709.69        0.00
 PORTFOLIO RECOVERY ASSOC        Unsecured      1,602.00       1,628.74         1,628.74      1,472.43        0.00
 PRESENCE HEALTH                 Unsecured      3,489.34       3,489.34         3,489.34      3,154.47        0.00
 RMS                             Unsecured         255.50           NA               NA            0.00       0.00
 MIDSTATE COLLECTION             Unsecured         685.00           NA               NA            0.00       0.00
 SOUTHWEST CARDIO CONSULTANTS    Unsecured          14.00           NA               NA            0.00       0.00
 ZMEDI AT TINLEY PARK            Unsecured          40.36           NA               NA            0.00       0.00
 TRUSTMARK RECOVERY SERVICES     Unsecured          17.39           NA               NA            0.00       0.00



UST Form 101-13-FR-S (9/1/2009)
Case 13-40583        Doc 52      Filed 04/04/19    Entered 04/04/19 15:12:24             Desc         Page 3
                                                  of 4



 Scheduled Creditors:
 Creditor                                      Claim         Claim         Claim       Principal      Int.
 Name                               Class    Scheduled      Asserted      Allowed        Paid         Paid
 NORTH SHORE AGENCY              Unsecured         129.64           NA           NA            0.00       0.00
 NORTHWEST COLLECTORS            Unsecured         561.00           NA           NA            0.00       0.00
 FIRST PREMIER BANK              Unsecured         291.00           NA           NA            0.00       0.00
 GLOBAL CLIENT SOLUTIONS         Unsecured           0.00           NA           NA            0.00       0.00
 HAMDI KHILFEH MD                Unsecured          48.47           NA           NA            0.00       0.00
 HARRIS & HARRIS                 Unsecured      1,365.00            NA           NA            0.00       0.00
 HARRIS & HARRIS                 Unsecured         423.00           NA           NA            0.00       0.00
 HEARTLAND CARDIOVASCULAR CE Unsecured             287.00           NA           NA            0.00       0.00
 HSBC                            Unsecured         640.98           NA           NA            0.00       0.00
 JOLIET CARDIOLOGY CENTER        Unsecured      1,706.00            NA           NA            0.00       0.00
 JOLIET RADIOLOGICAL SERVICE COR Unsecured          26.72           NA           NA            0.00       0.00
 CDA/PONTIAC                     Unsecured         408.00           NA           NA            0.00       0.00
 CDA/PONTIAC                     Unsecured         236.00           NA           NA            0.00       0.00
 CDA/PONTIAC                     Unsecured         171.00           NA           NA            0.00       0.00
 CHASE                           Unsecured         207.00           NA           NA            0.00       0.00
 COLUMBIA HOUSE                  Unsecured         204.01           NA           NA            0.00       0.00
 CREDTRS COLL                    Unsecured      1,119.00            NA           NA            0.00       0.00
 CREDTRS COLL                    Unsecured         737.00           NA           NA            0.00       0.00
 DOUBLEDAY BOOK CLUB             Unsecured          58.26           NA           NA            0.00       0.00
 ELIT REHABILITATION INSTITUTE   Unsecured         183.00           NA           NA            0.00       0.00
 ENHANCED RECOVERY CORP          Unsecured         295.00           NA           NA            0.00       0.00
 ADVOCATE MEDICAL GROUP          Unsecured         366.14           NA           NA            0.00       0.00
 ASSOCIATED RADIOLOGISTS OF JOL Unsecured           15.00           NA           NA            0.00       0.00
 CARDIOTHORACIC & VASCULAR       Unsecured         813.07           NA           NA            0.00       0.00
 CDA/PONTIAC                     Unsecured      2,272.00            NA           NA            0.00       0.00
 CDA/PONTIAC                     Unsecured      1,250.00            NA           NA            0.00       0.00
 SILVER CROSS HOSPITAL           Unsecured      2,059.99       2,059.99     2,059.99      1,862.30        0.00
 STONEBERRY                      Unsecured         212.55        277.91       277.91        251.24        0.00
 STONEBERRY                      Unsecured            NA         474.38       474.38        428.85        0.00
 THE SWISS COLONY                Unsecured         919.00        919.69       919.69        831.43        0.00
 US DEPARTMENT OF HOUSING & UR Unsecured              NA       5,584.49     5,584.49      3,325.29        0.00




UST Form 101-13-FR-S (9/1/2009)
Case 13-40583        Doc 52      Filed 04/04/19     Entered 04/04/19 15:12:24              Desc    Page 4
                                                   of 4



 Summary of Disbursements to Creditors:
                                                              Claim           Principal           Interest
                                                            Allowed               Paid               Paid
 Secured Payments:
       Mortgage Ongoing                                        $0.00               $0.00            $0.00
       Mortgage Arrearage                                      $0.00               $0.00            $0.00
       Debt Secured by Vehicle                                 $0.00               $0.00            $0.00
       All Other Secured                                       $0.00               $0.00            $0.00
 TOTAL SECURED:                                                $0.00               $0.00            $0.00

 Priority Unsecured Payments:
        Domestic Support Arrearage                             $0.00               $0.00            $0.00
        Domestic Support Ongoing                               $0.00               $0.00            $0.00
        All Other Priority                                     $0.00               $0.00            $0.00
 TOTAL PRIORITY:                                               $0.00               $0.00            $0.00

 GENERAL UNSECURED PAYMENTS:                             $35,624.96         $30,482.81              $0.00


 Disbursements:

         Expenses of Administration                             $4,197.19
         Disbursements to Creditors                            $30,482.81

 TOTAL DISBURSEMENTS :                                                                      $34,680.00


        12) The trustee certifies that, pursuant to Federal Rule of Bankruptcy Procedure 5009,
the estate has been fully administered, the foregoing summary is true and complete, and all
administrative matters for which the trustee is responsible have been completed . The trustee
requests a final decree be entered that discharges the trustee and grants such other relief as may
be just and proper.

Dated: 04/04/2019                             By:/s/ Glenn Stearns
                                                                         Trustee

STATEMENT: This Unified Form is associated with an open bankruptcy case, therefore, Paperwork Reduction
Act exemption 5 C.F.R. § 1320.4(a)(2) applies.




UST Form 101-13-FR-S (9/1/2009)
